DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 1 and 14, cancellation of claims 2,15 and 18-20, and submission of new claims 21-25 in “Claims - 08/19/2022” is acknowledged. 
This office action considers claims 1, 3-14,16-17 and 21-25 pending for further prosecution.
Drawings 
Applicant’s submittal of replacement sheet 1 in the “Drawings-only black and white line drawings” filed on 08/19/2022, with reference to “Examiner Interview Summary Record (PTOL - 413) - 08/16/2022”, have been acknowledged, entered and accepted by Examiner.
Reasons for Allowances 
Claims 1, 3-14,16-17 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (see MPEP 1302.14).
Regarding independent claims 1, 14.  the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 08/19/2022- Applicant Arguments/Remarks Made in an Amendment” and the “Examiner Interview Summary Record (PTOL - 413) - 08/16/2022”, along with the amended claims 1, 4 in “Claims - Claims - 08/19/2022”, are persuasive, and are in all probability evident from the record for reasons for allowance. Moreover, after further search, the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a micro-electromechanical system (MEMS) device, comprising: inter alia,“ wherein the buried insulator layer is configured to define the surface of the substrate forming the cavity”, as recited in claim 1, and variation of those in claim 14.
Regarding independent claim 21.  the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a micro-electromechanical system (MEMS) device comprising, inter alia ” a cavity between the first and second  buried insulator layers; and  a beam suspended relative to a surface of the SOI substrate, the beam comprising a first portion and a second portion that are separated by an isolation joint, wherein the cavity separates the surface of the SOI substrate from the beam”, as recited in claim 21.
The most relevant prior art of references (US 20070048888 A1 to Christenson; John C.) substantially discloses, in Figures 17-26, paragraphs [0054+], the limitations with the exception of the limitations described in the preceding paragraph.
Christenson; John C. discloses, for claim 21, a micro-electromechanical system (MEMS) device (110) comprising (figs 17-26; [0054+]): 
a semiconductor-on-insulator (SOI) substrate comprising ([0054+]):
a first buried insulator layer (114 over 112; Fig 26);
a second buried (under 150/152) insulator layer (114 over 124; Fig 26); and
a cavity (120; Figs 20, 26; [0057) ;
Regarding claims {3-13}, {16-17} and {22-25}, these are allowed because these inherit the allowable subject matter from claims 1, 14 and 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
September 3, 2022